


117 HR 4452 IH: Military Sexual Trauma Retirement Equity Act
U.S. House of Representatives
2021-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 4452
IN THE HOUSE OF REPRESENTATIVES

July 16, 2021
Miss González-Colón (for herself, Ms. Mace, Ms. Jacobs of California, and Ms. Ross) introduced the following bill; which was referred to the Committee on Armed Services

A BILL
To amend title 10, United States Code, to extend eligibility for certain special compensation to certain retired survivors of military sexual trauma.


1.Short titleThis Act may be cited as the Military Sexual Trauma Retirement Equity Act. 2.Extension of eligibility for certain special compensation to certain retired survivors of military sexual trauma (a)In generalSection 1413a of title 10, United States Code, is amended—
(1)by striking combat-related each place it appears and inserting trauma-related; (2)in subsection (d)—
(A)by inserting (1) before The Secretary; (B)by inserting under paragraph (1) or (2) of subsection (e) before the period at the end of the first sentence; and
(C)by adding at the end the following new paragraph:  (2)The Secretary of Defense shall treat a disabled uniformed services retiree with a trauma-related disability, determined by the Secretary of Veterans Affairs under paragraph (3) of subsection (e), as an eligible trauma-related disabled uniformed services retiree.;
(3)in subsection (e)— (A)in paragraph (1), by striking ; or and inserting a semicolon;
(B)in paragraph (2)(D), by striking the period at the end and inserting ; or; and (C)by adding at the end the following new paragraph:

(3)the Secretary of Veterans Affairs has determined was the result of military sexual trauma.; and (4)in subsection (i), by striking paragraph (1) and inserting following new paragraph:

(1)The term military sexual trauma has the meaning given such term in section 1166 of title 38.. (b)Clerical amendments (1)HeadingsSuch section is amended—
(A)in the heading by striking Combat-related and inserting Trauma-related; and (B)in the heading of subsection (e) by striking Combat-Related and inserting Trauma-Related .
(2)Table of sectionsThe table of sections at the beginning of chapter 71 of such title is amended by striking the item relating to section 1413a and inserting the following:   1413a. Trauma-related special compensation.. (c)Conforming amendmentsSuch title is amended—
(1)in section 1414(d)— (A)in paragraph (1), by striking combat-related and inserting trauma-related; and
(B)in the heading, by striking Combat-Related and inserting Trauma-Related; (2)in section 1449(b)(2)—
(A)by striking combat-related and inserting trauma-related; and (B)in the heading, by striking CRSC and inserting TRSC;
(3)in section 1450(e)— (A)in paragraph (1), by striking combat-related and inserting trauma-related; and
(B)in the heading, by striking CRSC and inserting TRSC; and (4)in section 1452—
(A)by striking combat-related each place it appears and inserting trauma-related; (B)in subsection (d)(2), in the heading, by striking combat-related and inserting trauma-related; and
(C)in subsection (g)(4), in the heading, by striking CRSC and inserting TRSC.  